department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division julj12014 significant index number in re plan no ein company plan b plan dear this letter constitutes notice that with respect to the company's requests dated date and date sec_412 c of the internal_revenue_code code and sec_304 of the employee retirement income security act erisa do not apply to the amendments of the plan to cease benefit accruals effective date for non-union employees and various dates before date for some union employees and the establishment of the b plan effective date the plan is a defined_benefit_plan it was amended to cease benefit accruals for non collectively bargained employees effective date the plan covers a significant majority of the company's employees some of whom are covered by a collective-bargaining agreement plan amendments have been enacted to freeze benefit accruals for some collectively bargained employees and the company intends to negotiate or continue negotiating with its remaining bargaining units to freeze accruals for the other unionized employees the b plan was adopted effective date the b plan is a defined_contribution_plan with a qualified_cash_or_deferred_arrangement under sec_403 of the code covering substantially the same group of company employees covered by the plan the b plan provides for a core contribution of of gross earnings for all benefit-eligible employees with a matching employer_contribution of on the first of deferrals for a maximum match of and total contribution of sec_412 of the code and sec_304 of erisa provide that if a waiver of the minimum_funding_standard under sec_412 c of the code and sec_303 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such waiver shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 sec_412 prior to ppa '06 and sec_304 of erisa provide that sec_412 of the code sec_412 prior to ppa '06 and sec_304 of erisa shall not apply to any plan amendment which the secretary of labor determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan reorganization plan no which became effective date transferred the authority indicated in sec_412 from the secretary of labor to the secretary of treasury as described above the company amended the plan to freeze benefit accruals for non collectively bargained employees effective date and simultaneously established the b plan effective date as such any amendment increasing benefits in the pension_plan or any other plan sponsored by the company covering substantially the same group_of_employees covered by the pension_plan is subject_to the restrictions of sec_412 c a of the code the company received waivers of the minimum_funding_standard for the plan for the plan years ending date and date the funding waivers the company's position is that sec_412 of the code and sec_304 of erisa do not apply to the amendments to the plan and the establishment of the b plan because the effect of these actions reduced pension contributions to the plan and b plan in total in other words the establishment of the b plan and the gradual cessation of accruals to the plan had the combined effect of producing a projected overall cost savings to the company the actuarial and other financial information submitted show the establishment of the b plan by the company and the cessation of benefit accruals for the pension_plan do not increase plan liabilities overall for the company the estimated reduction in the minimum_required_contribution as a result of the freezes implemented before or during and combined with the freeze on an additional participating group_of_employees in is greater than the employer costs for the b plan which creates significant savings for the company over two years additional savings would occur if additional accrual freezes for the plan are negotiated with its remaining bargaining units throughout and thus cessation of accruals to the plan and the establishment of the b plan will not produce an overall increase in plan liabilities during the amortization period of the pension plan' sec_2011 and sec_2012 funding waivers because the total amount of the new employer contributions to the b plan when added to the minimum required contributions under sec_412 of the code to the plan does not exceed the required_contribution to the plan prior to the cessation of benefit accruals beginning in there will not be an increase in liabilities hence the restriction on plan amendments found in sec_412 of the code and sec_304 of erisa does not apply because the establishment of the b plan and the cessation of accruals in the plan had the combined effect of producing a projected overall cost savings to the company ' this ruling considers only the application of sec_412 of the code and sec_304 of erisa to the amendment described above and does not consider any other issues that may arise in connection with the plan or the proposed amendment this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact at - sincerely william b hulteng manager employee_plans technical cc manager ep classification baltimore maryland manager ep compliance unit chicago illinois
